Exhibit 10.4

RESTRICTED STOCK AWARD AGREEMENT

 

Quorum Health Corporation

2016 Stock Award Plan

 

THIS AGREEMENT between you and Quorum Health Corporation, a Delaware corporation
(the “Company”) governs an Award of the Company’s Restricted Stock in the amount
and on the date specified in your Award notification (the “Date of Grant”).

WHEREAS, the Company has adopted the Quorum Health Corporation 2016 Stock Award
Plan (the “Plan”) in order to provide additional incentive to certain employees
and directors of the Company and its Subsidiaries; and

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has determined to grant to you this Award of Restricted Stock as
provided herein to encourage your efforts toward the continuing success of the
Company.

NOW, THEREFORE, the parties hereto agree as follows:

Grant of Restricted Stock.

1.1The Company hereby grants to you this Award of Shares of Restricted Stock in
the number set out in an electronic notification by the Company’s stock plan
administrator, as may be appointed from time to time (the “Plan Administrator”).
The Shares of Restricted Stock granted pursuant to this Award shall be issued in
the form of a book entry of Shares in your name as soon as reasonably
practicable after the Date of Grant and shall be subject to your (or your
estate’s, if applicable) acknowledgement and acceptance of this Agreement by
electronic means to the Plan Administrator as provided in Section 9 hereof, or
as you have been otherwise instructed.

1.2This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

Restrictions on Transfer.

The Shares of Restricted Stock issued under this Agreement may not be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed
in the manner provided in Section 3, 4 or 5 hereof.

Lapse of Restrictions Generally.

Except as provided in Sections 4, 5 and 6 hereof, one-third (1/3) of the number
of Shares of Restricted Stock issued hereunder (rounded to the nearest whole
Share, if necessary) shall vest, and the restrictions with respect to such
Restricted Stock shall lapse, on each of the first three (3) anniversaries of
the Date of Grant.

Effect of Certain Terminations of Employment.

If your employment terminates as a result of your death or Disability, in each
case if such termination occurs on or after the Date of Grant, all Shares of
Restricted Stock which have not become vested in accordance with Section 3 or 5
hereof shall vest, and the restrictions thereon shall lapse as of the date of
such termination. If your employment is terminated by your employer for any
reason other than for Cause, then the restrictions on the entire Award shall
lapse on the later of (i) the first anniversary of the Date of Grant or (ii) the
date of your termination of employment.

Effect of Change in Control.

In the event of a Change in Control of the Company at any time on or after the
Date of Grant, the terms of the Plan shall control the vesting of any Shares of
Restricted Stock which have not become vested in accordance with Section 3 or 4
hereof.

Forfeiture of Restricted Stock.

Upon the termination of your employment by you, the Company or its Subsidiaries
for any reason other than those set forth in Section 4 hereof prior to such
vesting, in addition to the circumstance described in Section 9(a) hereof, any
and all Shares of Restricted Stock which have not become vested in accordance
with Section 3, 4 or 5 hereof shall be forfeited and shall revert to the
Company.

--------------------------------------------------------------------------------

Delivery of Restricted Stock.

Except as otherwise provided in Section 7.2 hereof, evidence of the book entry
of Shares or, if requested by you prior to such lapse of restrictions, a stock
certificate with respect to the Shares of Restricted Stock for which the
restrictions have lapsed pursuant to Section 3, 4 or 5 hereof, shall be
delivered to you as soon as practicable following the date on which the
restrictions on such Shares of Restricted Stock have lapsed, free of all
restrictions hereunder.

Evidence of the book entry of Shares with respect to Shares of Restricted Stock
in respect of which the restrictions have lapsed upon your death pursuant to
Section 4 hereof or, if requested by the executors or administrators of your
estate upon such lapse of restrictions, a stock certificate with respect to such
Shares of Restricted Stock, shall be delivered to the executors or
administrators of your estate as soon as practicable following the Company’s
receipt of notification of your death, free of all restrictions hereunder. In
the event of your death, all references herein to “you” shall also include your
executors, administrators, heirs or assigns.

Dividends and Voting Rights.

Subject to Section 9(a) hereof, upon issuance of the Shares of Restricted Stock,
you shall have all of the rights of a stockholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect thereto; provided, however, that
dividends or distributions declared or paid on the Restricted Stock by the
Company shall be deferred and reinvested in Shares of Restricted Stock based on
the Fair Market Value of a Share of the Company’s common stock on the date such
dividend or distribution is paid or made (provided that no fractional Shares
will be issued), and the additional Shares of Restricted Stock thus acquired
shall be subject to the same restrictions on transfer and forfeiture and the
same vesting schedule as the Restricted Stock in respect of which such dividends
or distributions were made.

Acknowledgement and Acceptance of Award Agreement.

The Shares of Restricted Stock granted to you pursuant to this Award shall be
subject to your acknowledgement and acceptance of the Award and the terms of
this Agreement to the Company or its Plan Administrator (including by electronic
means, if so provided) no later than the earlier of (i) 180 days from the Date
of Grant and (ii) the date that is immediately prior to the date that the
Restricted Stock vests pursuant to Section 4 or 5 hereof (the “Return Date”);
provided that if you die before your Return Date, this requirement shall be
deemed to be satisfied if the executor or administrator of your estate
acknowledges and accepts this Agreement through the Company or its Plan
Administrator no later than ninety (90) days following your death (the “Executor
Return Date”). If this Agreement is not so acknowledged and accepted on or prior
to your Return Date or the Executor Return Date, as applicable, the Award of
Shares of Restricted Stock evidenced by this Agreement shall be forfeited, and
neither you nor your heirs, executors, administrators or successors shall have
any rights with respect thereto.

 

If this Agreement is so acknowledged and accepted on or prior to your Return
Date or the Executor Return Date, as applicable, all dividends and other
distributions paid or made with respect to the Shares of Restricted Stock
granted hereunder prior to your Return Date or the Executor Return Date shall be
treated in the manner provided in Section 8 hereof.

No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate your employment, nor
confer upon you any right to continuing employment by the Company or any of its
Subsidiaries or continuing service as a Board member.

Withholding of Taxes.

Prior to the delivery to you of a stock certificate or evidence of the book
entry of Shares with respect to the Shares of Restricted Stock in respect of
which all restrictions have lapsed, you shall pay to the Company or the
Company’s Plan Administrator, the federal, state and local income taxes and
other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such Restricted Stock. By acknowledging and
accepting this Agreement in the manner provided in Section 9 hereof, you shall
be deemed to elect to have the Company or the Plan Administrator withhold a
portion of such Restricted Stock having an aggregate Fair Market Value equal to
the Withholding Taxes in satisfaction thereof, such election to continue in
effect until you notify the Company or its Plan Administrator before such
delivery that you shall satisfy such obligation in cash, in which event the
Company or the Plan Administrator shall not withhold a portion of such
Restricted Stock as otherwise provided in this Section 11.

--------------------------------------------------------------------------------

Acknowledgement that You Are Bound by the Plan; Clawback

By acknowledging and accepting this Award and the terms of this Agreement you
hereby confirm the availability and your review of a copy of the Plan and the
Prospectus, and other documents provided to you in connection with this Award by
the Company or its Plan Administrator, and you agree to be bound by all the
terms and provisions thereof.

The Shares issued to you hereunder, any distributions with respect to such
Shares (including any cash dividends or other distributions) received by you or
your personal representative, and any proceeds received by you or your personal
representative from the disposition or transfer of any such Shares shall be
subject to mandatory repayment by you to the Company to the extent you are, or
in the future become, subject to (i) any Company or Affiliate “clawback” or
recoupment policy that is adopted by the Company, including to comply with the
requirements of any applicable laws, rules or regulations, or (ii) any
applicable laws which impose mandatory recoupment, under circumstances set forth
in such applicable laws, in each case as provided in Section 19.1 of the Plan.

Modification of Agreement.

This Agreement may be modified, amended, supplemented or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto; provided that the Company may modify, amend, supplement or
terminate this Agreement in a writing signed by the Company without any further
action by you if such modification, amendment, supplement or termination does
not adversely affect your rights hereunder.

Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of your legal
representatives. All obligations imposed upon the Company and all rights granted
to you under this Agreement shall be binding upon the Company’s successors and
upon your heirs, executors, administrators and successors.

Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall first be referred to the Chief Executive Officer for informal resolution,
and if necessary, referred to the Committee for its determination. Any
determination made hereunder shall be final, binding and conclusive on you, your
heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.

Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between you and the Company and its Subsidiaries, and supersede
all other agreements, whether written or oral, with respect to the Award.

Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

Notice.

All notifications and other communications hereunder shall be in writing and,
unless otherwise provided herein, shall be deemed to have been given when
received by the party to whom such notice is to be given at its address set
forth below, or such other address for the party as shall be specified by notice
given pursuant hereto:

--------------------------------------------------------------------------------

If to the Company, by regular mail to:

Quorum Health Corporation

1573 Mallory Lane

Suite 100

Brentwood, TN 37027

Attention: General Counsel

If to you or your legal representative, to such person at the address as
reflected in the records of the Company.

Consent to Jurisdiction.

Each party hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the State of Tennessee and of the United
States of America, in each case located in the County of Williamson, for any
actions, suits or proceedings arising out of or relating to this Agreement, the
Award or the Plan and the transactions contemplated hereby and thereby
(“Litigation”) (and agrees not to commence any Litigation except in any such
court), and further agrees that service of process, summons, notice or document
by U.S. certified mail to such party’s respective address set forth in Section
20 hereof shall be effective service of process for any Litigation brought
against such party in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any litigation in
the courts of the State of Tennessee or of the United States of America, in each
case located in the County of Williamson, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any Litigation brought in any such court has been brought in an inconvenient
forum.

Deemed Execution. On the date of your electronic acceptance of the terms of the
Award and this Agreement, this Agreement shall be deemed to have been executed
and delivered by you and the Company.

 

 